The order overruling the motion for a new trial in this cause was made and entered on March 29, 1915. The record before us fails to disclose that an extension of the time for serving case-made was made by the trial court until May 26, 1915. As the case-made was not served within the time allowed by statute (Rev. Laws 1910, sec. 5242), nor did the trial court attempt to extend the time for such service before the expiration of the statutory period, nor is the record certified as a transcript, it follows that the motion to dismiss the appeal must be sustained.
It is so ordered. *Page 574